—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 10, 1994, which, upon reconsideration, adhered to its original decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a laborer employed by the New York City Human Resources Administration, was found guilty after a hearing pursuant to Civil Service Law § 75 of submitting fraudulent overtime forms and, consequently, his employment was terminated. The Board disqualified claimant from receiving unemployment insurance benefits on the basis that his actions constituted misconduct. Although claimant maintains his innocence of the charges against him, this issue was conclusively determined in the Civil Service Law § 75 hearing. Since claimant was found guilty of falsifying his overtime forms in that proceeding, substantial evidence supports the Board’s decision that such actions constitute misconduct. Accordingly, the Board’s decision must be upheld.
Cardona, P. J., Casey, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.